NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued October 6, 2009
                                 Decided July 20, 2010

                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge



No. 08-1512

ANTONINA SURGANOVA,                                 Petition for Review of an Order of the
                             Petitioner,            Board of Immigration Appeals

      v.                                            No. A078-854-919

ERIC H. HOLDER, JR., Attorney
General of the United States,
                            Respondent.




                                       ORDER

       In a published opinion issued on today’s date, we have denied petitioner Antonina
Surganova’s petition to review the order of the Board of Immigration Appeals concluding
that she is removable because she procured an adjustment in her immigration status
No. 08-1512                                                                             Page 2



through marriage fraud. As we explain in more detail in that opinion, the possibility that
she had done so first came to the attention of the Department of Homeland Security’s
Immigration and Customs Enforcement section when her ex-son-in-law, Andrew Fleming,
contacted that office.

        Earlier, however, on November 18, 2003, Fleming had submitted a Form I-864 with
an affidavit to DHS as a co-sponsor for Surganova’s petition to change her immigration
status based on her marriage to a U.S. citizen. On that official form, he swore that
Surganova’s current address was with her husband. Seven months later, while he was
embroiled in an ugly divorce from Surganova’s daughter, Fleming told DHS that his earlier
statement had been untruthful. In fact, he said, Surganova had never resided with her
husband, and that fact caused him to believe that the marriage was a sham. Fleming
testified at Surganova’s hearing that he did not have any reason to question the validity of
the marriage at the time he filed the Form I-894, but he did not explain how he could have
thought that she was living with her husband when she was in fact living in Fleming’s own
apartment, with him, her daughter, and her granddaughter, and she was providing child
care for the granddaughter.

        Fleming is a licensed attorney in Illinois. We do not know if there is any way to
reconcile his first and second set of statements, but the information available to us
convinces us that the proper authorities need to investigate this further. We accordingly
direct the Clerk of this court to forward a copy of this order and our published opinion to
both the Attorney Registration and Disciplinary Commission of Illinois and the U.S.
Attorney for the Northern District of Illinois, for whatever further action (if any) either one
deems appropriate.

                                                                                 SO ORDERED .